DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.1.	Applicant’s election without traverse of Group (I), Claims 1-11 in the reply filed on December 20, 2021 is acknowledged.
2.2	Therefore, Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
2.3.	Claims 1-11 are active and will be examine on the merits.
Specification
Abstract
3.1.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

3.2.	The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
3.3.	In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
3.4.	The Abstract of the disclosure filed on December 20, 2021 is objected to because:
a)     Abstract has phrase " The invention relates" and " The invention further relates";
b)    Abstract has more than one paragraph;

 		 Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.1.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear if  "a” multilayer film of Claim 2 is same as the  multilayer film  of Claim 1 or if it is a different/additional multilayer film.  Therefore, scope of Claim 2 is unclear and indefinite.
4.2.	Claim 9 is rejected as being indefinite because Claim 9 has two ranges for ratio of polyanion to polyethyleneimine.  In this respect note that : "  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim 9 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102/ 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nagatake et al ( JP 2013-256573 – Abstract and Translation are attached).
5.1.	Regarding Claims 1 and 11, Nagatake disclosed transparent oxygen barrier biaxially oriented coated on at least one side, polyester film which may comprise additional two or more layers (see Abstract, [0023]).  Regarding thickness of the film see Example 1, [0043], wherein film with thickness of 15 μm is exemplified. Regarding coating Nagatake disclosed that coating may comprise polyamine, specifically  PEI ( polyethyleneimine) and polyanion as polycarboxylic acid neutralized with base compound as ammonia, for example Jurymer AC -10L ( see [0028], [0029], [0043]  and Table 2). Note that according to Nagatake dry coating has thickness from 0.001 μm ( or 1 nm)  to 0.5 μm ( or 500 nm), preferably from 3 nm to 300 nm (see [0026]) – this range is completely overlapping with range of dry coat thickness as claimed by Applicant.   
5.2.	Therefore, all the compositional limitations of Claim 1 are meet by Nagatake. For this reason, film disclosed by Nagatake will inherently have same properties including same transparency, gloss, haze ( see Claim 11) and same degree of oxygen permeation.
5.3.	Alternatively, it would be expected that as substantially same, film of Nagatake would have same properties, including transparency, gloss, haze and oxygen permeation, if obtained and tested,  because  "... a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-4 and 6- 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatake et al ( JP 2013-256573 – Abstract and Translation are attached).
6.1.	Regarding Claims 1 and 11, Nagatake disclosed transparent oxygen barrier biaxially oriented coated on at least on one side, polyester film which may comprise additional two or more layers ( see Abstract, [0023]).  Regarding thickness of the film see Example 1, [0043], wherein film with thickness of 15 μm is exemplified. Regarding coating Nagatake disclosed that coating may comprise polyamine, specifically  PEI ( polyethyleneimine) and polyanion as polycarboxylic acid neutralized with base compound as ammonia, for example Jurymer AC -10L ( see [0028], [0029], [0043]  and Table 2). Note that according to Nagatake dry coating has thickness from 0.001 μm ( or 1 nm)  to 0.5 μm ( or 500 nm), preferably from 3 nm to 300 nm (see [0026]) – this range is completely overlapping with range of dry coat thickness as claimed by Applicant.   
5.2.	Therefore, all the compositional limitations of Claim 1 are disclosed by Nagatake, wherein film has same range of thickness of the barrier coating. 
For reasons above Nagatake renders obvious Applicant's claimed subject matter as established in the art : " In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191, USPQ 90 (CCPA 1976);
6.4.	Regarding Claim 2 Nagatake disclosed that film may comprise inorganic particles ( see [0031], [0039]) as clay, bentonite, mica and in order to obtained transparency fillers as silica or talc.  In addition note that limitation" below  0.5 wt% " in combination with " present"  is satisfied with traces or small amounts particles close to 0(zero) wt%. 
6.5.	Regarding Claim 4 note that according  Nagatake  multilayered film may comprise several layers( see [0023], [0003], [0042]) , wherein outer layer can be chosen from PET ( polyethylene terephthalate), PE ( polyethylene film) or PP ( polypropylene film) – any of those film can be used as " sealable" layer for food packaging.( see for example evidence Bertolline et al ( US 2011/0064955,[0026]). 
6.6.	Regarding Claim 6 see Nagatake [0046]: " Polyacrylic acid : weight-average molecular weight 20,000-30,000 or " Ammonium polyacrylate : weight average molecular weight 100,000". Therefore, limitations of Claim 6 are meet.
6.7.	Regarding Claim 7 see Nagatake [0029] disclosed that PEI may have molecular weight up to 150000.
6.8. 	Regarding Claim 8 see Nagatake [0043]. Note that aqueous  solutions can be diluted to 15 wt% or  20 wt%.
6.9.	Regarding Claim 9 see Nagatake Table 2 wherein ratio of 20 parts of PEI to 80 parts of "polyanion" is exemplified. In addition see Nagatake [0034] :" In order to obtain a gas barrier  biaxially oriented polybutylene terephthalate film excellent in gas barrier property, mechanical property and dimensional stability of the present invention among the above raw materials, polyamine and polycarboxylic acid are preferably mixed in a weight ratio of polyamine / polycarboxylic acid = 12.5/87.5-27.5/72.5 respectively. When the amount of the amino group is smaller than this, crosslinking of the carboxyl group becomes insufficient, and on the contrary, when the amount of the amino group is larger, crosslinking of the amino group becomes insufficient".
6.10.	Regarding Claim 10  Nagatake disclosed that " condensing agent" as carbodiimide based compounds  can be added in order to complete reaction between polyamine and polycarboxylic acid( see [0036]).  In this respect note that carbodiimide compound act as " crosslinking agent' as it established bridges between polymeric chains obtain from reaction of polyamine and polycarboxylic acid. Therefore, it would be obvious to one or ordinary skill in the art to select optimal amount of " crosslinker" in order to obtained sufficient crosslinking as explained by Nagatake In order to obtain a gas barrier  biaxially oriented polybutylene terephthalate film excellent in gas barrier property, mechanical property and dimensional stability" – see paragraph 6.10 above.
7.	Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over  Nagatake et al ( JP 2013-256573)  as applied to claims 1-4 and 6-11  above, and further in view of  Sankey et al ( US 2008/0260917).
7.1.	As discussed above Nagatake disclosed same basic multilayer oxygen barrier film, which may comprise sealable layer as explained above ( see paragraph 6), but silent regarding use of PEIT ( poly(ethylene terephthalate –co-isophthalate) for sealable layer.
	However, use pf PEIT for heat-sealable layer is well known in the art. 
7.2.	Sankey teaches that heat- sealable layer can be made from PEIT with preferable amount of Isophthalic acid about 18 mol% in order to form secure seal of lidding films  in packaging applications with  typical seal strength values of 400-1800 g/25 mm as required by  "APET/CPET"  standard. (see [ 0025], [ 0031]). Note that limitation of Applicant's claim 5 " at least 90 wt %" encompasses 100 wt% or other words does not required that sealable layer comprise more than one polyester.
	Therefore, it would be obvious to one of ordinary skill in the art to use heat sealable layer composed of  PEIT per guidance provide by Sankey in oxygen barrier film disclosed for Nagatake for use in food packaging.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763       

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765